DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

Claims 1-6, 8-13, 15-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and Applicants remarks and amendments filed on 11/04/2021 have been fully considered, and these remarks and amendments, along with the Terminal Disclaimer filed 11/22/2021, have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, generating behavioral flow data from received encrypted traffic flow comprising one or more of TLS or SSL metadata regarding the flow, a classification is performed using the generated behavioral flow data, and performing a first remediation when the classification only satisfies a threshold and performs a second remediation when the classification satisfies the threshold and the traffic flow satisfies a predefined condition, as substantially described in independent claims 1, 8, and 15.  
These limitations, in combination with the remaining limitations of claims 1, 8, and 15, are not taught nor suggested by the prior art of record. Claims 2-6, 9-13, 16-18, and 20 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        ac